Citation Nr: 1311586	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-12 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to a compensable evaluation prior to October 8, 2011, and in excess of 30 percent thereafter, for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to May 1970.
This matter came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2011 for further development.  A review of the record shows that the RO has complied with the remand instructions by obtaining updated VA treatment records, providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 2006 rating decision, the RO denied a compensable rating for sinusitis.  The Veteran appealed.  In April 2012, the RO assigned a 30 percent disability rating, effective October 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to October 8, 2011, the Veteran's service-connected sinusitis was not manifested by one or two incapacitating episodes per year requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

2.  From October 8, 2011, the Veteran's service-connected sinusitis is not status post radical surgery with chronic osteomyeltis, or manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating, prior to October 8, 2011, for the Veteran's service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97 and Code 6511 (2012).

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent, from October 8, 2011, for the Veteran's service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97 and Code 6511 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in 
March 2006, April 2006 and September 2006.  The RO provided the appellant with additional notice in January 2007, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the January 2007 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a March 2008 statement of the case and April 2012 supplemental statement of the case, following the provision of notice in January 2007.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  VA has obtained VA treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in May 2006 and October 2011.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Although the October 2011 examiner did not have the claims file to review, the examiner was able to obtain the full history from the Veteran.  The Board has noted that the October 2011 examiner indicated that a CT scan would be required to assess the etiology of the facial pain and headaches of which the Veteran complained.  This scan apparently was never accomplished.  Nevertheless, there is no prejudice as the Board will presume that the symptoms of rhinosinusitis, facial pain and headaches are attributable to the Veteran's service-connected disability.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected sinusitis warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected sinusitis has been rated by the RO under the provisions of Diagnostic Code 6511.  Under this regulatory provision, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis, requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A maximum rating of 50 percent is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 6511.

The Veteran was afforded a VA examination in May 2006.  It was noted that he underwent bilateral endoscopic sinus surgery with septoplasty in April 2001 at the Boston VA medical center.  It was for chronic sinusitis and septal deviation.  The Veteran reportedly experienced occasional episodes of sinusitis that required antibiotics.  He reported white nasal drainage when he woke up in the morning.  He did not have epistaxis and headaches.  Upon physical examination, it was noted that he was breathing comfortably at rest.  The nasal septal was straight all the way posteriorly. The inferior turbinates were mildly enlarged bilaterally.  There were no signs of tenderness, facial swelling or proptosis.  Endoscopy showed healthy ethmoid sinus mucosa bilaterally.  The middle meatal antrostomy was widely patent bilaterally with healthy maxillary sinus lining.  There were no polyps or discharge in the sinuses on either side.  There was also no fullness or mass in the nasopharnyx.  The VA examiner diagnosed chronic rhinosinusitis, status post endoscopic sinus surgery and status post septoplasty.      

In a notice of disagreement received in September 2006, the Veteran reported taking antibiotics (that were prescribed for his friends) for the 20 sinus attacks he had per year and bad headaches.

A May 2008 VA treatment report shows that the Veteran was seen for complaints of dizziness and imbalance a few weeks prior and was admitted to the hospital.  He left after three days against medical advice.  It was noted that he took antibiotics for a dental procedure earlier in the week and felt an improvement in symptoms.  On physical examination, it was noted "Nose is clear septum straight".  The VA physician diagnosed resolving acute otitis media. 

On substantive appeal received in May 2008, he reported still experiencing headaches and not having a sense of smell or taste.  His nose would run for two hours every morning.  He reported 9 to 10 attacks per year that hurt.  He complained of headaches.  He claimed taking antibiotics that had been prescribed to others.  He stated that he gave up seeking treatment since by the time he gets an appointment, his symptoms go away due to the antibiotics he takes.

When the Veteran was afforded another VA examination in October 2011, the Veteran reported recurrent facial pain and headache that recurred between 10 and 20 times a year and could last for a week or more until he took antibiotics which he took frequently.  The headaches manifested in the bifrontal area, bilateral periorbital area and bilateral intra-orbital area.  He described them as throbbing in nature and associated with bilateral nasal congestion.  He complained of chronic bilateral nasal drainage and post nasal drip that he described as typically thick and white.  He reported staying home or in bed for a couple of days with each onset of sinusitis (i.e. headache, lightheadedness and dizziness).  He underwent two nose and sinus operations approximately 10 years prior but did not have copy of the operative report.  The Veteran reported that the symptoms persisted since.  

Upon physical examination, the Veteran breathed comfortably at rest.  There was no sinus tenderness, facial swelling or proptosis.  There was mild to moderate left sided septal deviation that narrowed the left nasal airway approximately 60 to 70 percent.  The inferior turbinates were enlarged bilaterally.  There were no visible nasal polyps or discharge on either side.  There were also no visible lesions in the oral cavity or oropharynx.  The VA examiner diagnosed chronic rhinosinusitis with recurrent acute exacerbation, and facial pain and headache.   

After reviewing all of the evidence, the Board finds that a compensable rating, prior to October 8, 2011, is not warranted.  While the Veteran claims to have had numerous sinus attacks and having to take antibiotics, his treatment records are negative and there were no incapacitating episodes.  Additionally, while Veteran reported experiencing severe headaches and pain, there was no purulent discharge or crusting to warrant a rating of 10 percent or higher.  The Veteran's contentions are contradicted by the essentially normal findings on the VA examination in May 2006, at which time it was specifically noted that there was no discharge and he had no headaches.  The Board finds that the lack of treatment during the relevant period of time is further evidence against the claim.  The treatment in May 2008 was noted to be for an ear infection rather than for sinusitis.    

The Board also finds that a rating of 50 percent, from October 8, 2011, is not warranted.  While there were subjective reports of headaches and pain, there was no tenderness, discharge or crusting.  The 2011 examination specifically noted that tenderness and discharge were not present.  Near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries is not shown.  In addition, the Veteran has not undergone any radical surgery with chronic osteomyelitis.  The May 2006 examination report noted that the surgery in 2001 was endoscopic with a septoplasty.  There is no mention in the record of the existence of osteomyelitis.  

Should the severity of the sinusitis increase in the future, the Veteran may always file a claim for an increased rating. 




Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable rating, prior to October 8, 2011, or in excess of 30 percent, from October 8, 2011, for service-connected sinusitis, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


